PER CURIAM: *
The attorney appointed to represent Jeffery M. Ankrum has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ankrum has filed a response. Our independent review of the record, counsel’s brief, and Ankrum’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused firom further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Ankrum’s request to strike counsel’s brief and proceed pro se on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.